 

Case 20-10343-LSS Doc 3644 Filed 05/12/21 Page1of2

_
May 2, 2021 =H] Ep
Justice Lauri Selber Silverstein 2021 MAY 12 AM 9: 21
BSA Bankruptcy Case i
824 Market Street En

US BANKRUPTCY rate:
6" Floor nis tA RUP ICY Cour:

] NF AWAR
Wilmington, DE 19801 FUEL AWARE

Claim ID Number: F

Dear Justice Silverstein:

| am writing to you about my experience with the Boys Scouts of America. Shortly after | moved to
Pennsylvania, my parents were introduced tof He was a Scout Master and encouraged
my parents to put me in his troop. | loved being in the outdoors because | had lived on 150 acre farm in
southern Maryland before we moved to Pennsylvania. Scouting gave me the ability to be outdoors
again and explore. | also enjoyed learning about scouting and earning the merit badges to becoming an
eagle scout.

The first time | was sexually abused by TT was while we were camping at Valley Forge. | was
terrified, afraid and didn’t understand what was happening. He kept saying relax, its okay. | just
wanted to go home.

The second time | was abused was during another campout with the troop. Just like the first time, Mr.
GE called me into his tent and sexually abused me. sccm aa
raaranioae | was pressured to do other things but | resisted. Mr. en threatened that if |

ever told my father, he would make sure my father was put in prison and beat up. | believed him. The

fear and the terror are still with me to this day.

Parents wanted their sons to joint Boys Scouts to become a better person, to learn all of the programs
offered, to work toward earning enough points to become an eagle scout. Instead, many of us were
abused and threatened. | know that | have been affected by my experience. | thought | could hide it
away and forget about it. But that’s not what happened. The sexual abuse affected all parts of my life.
My sexual abuse affected relationship with my father, my self-worth, my sexual behavior.

| have worked very hard to overcome the anger and trauma | experienced. | only recently told my wife
of 36 years about my abuse. | have not told my children but | will if they say they want to put my
grandsons in scouting. Under no circumstances do | want my grandsons to experience what | went
through.

Unfortunately, | recently felt abused and traumatized again after | read the Wall Street Journal article
about looting the Boy Scouts of America. | don’t want to loot the BSA. | want my abuse to be
acknowledged and | want just compensation for acts that have affected my entire life.

 
Case 20-10343-LSS Doc 3644 Filed 05/12/21 Page 2 of 2

 

HARRISBURG PA

i eat rr? 7
BMAY 2021 PM

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6 Floor

Wilmington, DE 19801

ivi

441

a

 

 
